Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on April 26, 2022 for patent application 15/665,271 filed on July 31, 2017.


Claims 65, 67-71, 74 and 89-102 are pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 65, the prior art of record, whether alone or in combination, fails to anticipate or render obvious the combined elements/steps of “a computerized network apparatus configured to deliver information over a managed hybrid fiber coaxial network infrastructure to a plurality of computerized client devices comprising at least one wideband device, the computerized network apparatus comprising: server apparatus comprising” in combination with “processor apparatus” in further combination with “network interface apparatus in data communication with the processor apparatus” in further combination with “and storage apparatus in data communication with the processor apparatus, the storage apparatus comprising at least one computer program configured to, when executed on the processor apparatus: utilize at least one statistical multiplexing algorithm to allocate at least a portion of bits of each of a plurality of packetized program streams across different ones of a plurality of radio frequency (RF) carriers, respectively, as a function of time” in further combination with “wherein the at least one statistical multiplexing algorithm comprises a multiple-input multiple-output multiplexing algorithm that allocates an N number of the plurality of packetized program streams across an M number of a plurality of radio frequency (RF) carriers based at least on a program-specific information data structure generated in accordance with one or more network operator-controlled rules” in further combination with “modulate the allocated at least portion of bits of each of the plurality of packetized program streams onto the different ones of the plurality of RF carriers via use of quadrature amplitude modulation (QAM) for transmission” in further combination with “insert program data relating to the program-specific information data structure into at least one of the plurality of packetized program streams” in further combination with “and subsequent to the insertion, cause transmission of the plurality of packetized program streams to the plurality of computerized client devices over the different ones of the plurality of RF carriers, respectively” in further combination with “wherein the M number of the plurality of RF carriers are selected so as to be contiguous and the program-specific information data structure indicates at least one of (i) a starting point of the contiguous M number of the plurality of RF carriers, or (ii) another data field corresponding to the contiguous M number of the plurality of RF carriers” as recited in the claim.
Independent claims 89 and 96 are allowed for similar reasons as claim 65. Dependent claims 67-71, 74, 90-95 and 97-102 are allowed based on their dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 65, 67-71, 74 and 89-102 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        June 29, 2022